                                                                   ALPHARMA INC.

                                                EMPLOYEE STOCK PURCHASE PLAN

                                                                     March 11,
2008

1. History of The Plan. This plan was originally adopted by A.L. Laboratories,
Inc. on September 7, 1990 as the A.L. Laboratories, Inc. Employee Stock Purchase
Plan with an effective date of October 1, 1990. The Plan was subsequently
amended from time to time and amended and restated in its entirety, effective as
of October 1, 2002 as the Alpharma Inc. Employee Stock Purchase Plan (the
"Plan"). The Plan was last amended and restated in its entirety effective as of
January 1, 2005. The Plan is being amended and restated in its entirety
effective as of March 11, 2008.

The Plan is maintained by Alpharma Inc. (the "Company") and any of its domestic
or international subsidiaries that may adopt the Plan from time to time (each
such adopting subsidiary referred to herein as a "Covered Entity") with the
Company's consent.

2. Purpose. The purpose of the Plan is to give employees wishing to do so a
convenient means of purchasing shares of Alpharma Inc. Class A Common Stock (the
"Shares") through after-tax payroll deductions, supplemented by contributions
made by the Company or a Covered Entity. The Company believes that ownership of
Shares by employees will foster greater employee interest in the Company's
growth and development.

3. Effective Date. The "effective date" of this amendment and restatement of the
Plan is March 11, 2008.

4. Plan Administration. The Plan shall be administered by a committee appointed
for such purpose by the Company's Board of Directors (the "Benefits Committee").
As Plan administrator, the Benefits Committee shall have complete control of the
administration of the Plan, which includes the determination of employees'
eligibility for participation in accordance with the standards set forth in
Section 6 hereof, the interpretation of provisions of the Plan, the adoption of
any rules or regulations which may be necessary, advisable or desirable in the
operation of the Plan, including restrictions on the sale by employees of Shares
purchased under the Plan, and the delegation of certain of the duties of the
Benefits Committee to an agent to facilitate the purchase and transfer of Shares
and to otherwise assist in the administration of the Plan. The Benefits
Committee shall control the general administration of the Plan with all powers
necessary to enable it to carry out its duties in that respect, except that, if
for any reason a Benefits Committee shall not have been appointed or shall cease
to exist or function, all authority and duties of the Benefits Committee under
this Plan shall be vested in and exercised by the Board of Directors of the
Company.

5. Number of Shares. Two million one hundred fifty thousand (2,150,000) Shares
are available for purchase under the Plan. This Share limitation is subject to
adjustment to reflect subsequent stock splits, stock dividends,
recapitalizations or other capital changes affecting the Shares.

6. Eligibility. Any employee of the Company or a Covered Entity shall be
eligible to participate in the Plan on the January 1, April 1, July 1 or October
1 (or at special entry dates approved by the Benefits Committee) coinciding with
or next following the completion of three months of employment (the "Plan Entry
Date") provided such employee (i) regularly works at least 9 months during the
calendar year (or the Company anticipates as of the Plan Entry Date that the
employee shall work at least 9 months during the calendar year), (ii) has an
average work week of 20 hours or more during the period worked, (iii) has
attained age 18, (iv) does not, and shall not by reason of participating in the
Plan, own stock in the Company possessing 5% or more of the total combined
voting power or the value of all classes of stock of the Company or its
subsidiary corporations, and (v) is not an employee of a domestic or
international subsidiary of the Company which is (a) prohibited by law from
participating in the Plan, or (b) in the discretion of the Benefits Committee,
precluded from participating in the Plan by government regulation or other
action ("Eligible Employees"). The Benefits Committee shall determine which
employees are eligible to participate in the Plan in accordance with the
standards set forth in this Section.

Notwithstanding the foregoing, employees of the Company's Active Pharmaceutical
Ingredients business shall not be eligible to participate in the Plan after
March 31, 2008. In the event that the sale of the Company's Active
Pharmaceutical Ingredients business does not close by August 1, 2008, the
employees of the Company's Active Pharmaceutical Ingredients business shall be
eligible to participate in the Plan on the first day of the following calendar
quarter.

7. Participation. Participation in the Plan is entirely voluntary. An Eligible
Employee may become a participant at a Plan Entry Date by submitting an election
to participate on a form supplied by the Company and submitting such form to the
Company at least 30 days prior to the Plan Entry Date (or otherwise in
accordance with administrative procedures approved by the Benefits Committee) on
which that Eligible Employee would like to begin participation.

8. Payroll Deductions and Other Contributions. A participant may authorize
payroll deductions under the Plan, in an amount equal to one to four percent (in
whole percentages) of a participant's compensation paid by the Company or other
Covered Entity during the Plan Quarter. For this purpose, "compensation" means
the basic earnings paid to the participant excluding overtime pay, bonuses and
commissions and any other incentive pay. For purposes of the preceding sentence,
a participant's compensation paid by the Company or Covered Entities shall
include any salary reduction amounts elected by the participant and credited to
a qualified or nonqualified deferred compensation program during the Plan Year
notwithstanding the fact that amounts deferred under such programs are not
reflected on the participant's federal withholding tax statement, Form W-2 (or
other comparable wage statement designated by the Company).

Payroll deductions can be changed as of the beginning of any calendar quarter
only by giving written notice to the Company adequately in advance of the
beginning of such calendar quarter. Reductions in payroll deductions to zero may
be changed effective as of the next payroll date, by giving written notice to
the Company adequately in advance of such payroll date. The Benefits Committee
may prospectively impose restrictions on participants who reduce their payroll
deductions to zero.

9. Contributions by the Company. The Company or the Covered Entity by whom a
participant is employed on the last day of a calendar quarter will make
contributions to the Plan in an amount equal to 50% of the total amount of
participant contributions paid to the Plan during such quarter. Such
contributions, whether made by the Company or a Covered Entity, as appropriate,
are sometimes referred to herein as "Company Contributions." Neither the Company
nor the Covered Entity shall be required to make any contributions for a
participant for the Plan Quarter in which such participant's employment
terminates. The Company or the Covered Entity may elect to make such additional
contributions into the Plan in excess of the 50% contribution as it, in the
exercise of its sole discretion, deems appropriate. These additional
contributions to the Plan by the Company or the Covered Entity in excess of 50%
("Company Voluntary Contributions"), if any, shall be made on an ad hoc basis
and may vary based upon the discretion of the management of the employing entity
with the consent of the Benefits Committee. The Benefits Committee shall
distribute Company Voluntary Contributions among participants in any manner the
Company desires, and the Company or Covered Entity may direct that such Company
Voluntary Contributions be distributed in a manner other than in proportion to
the participants' own contributions to the Plan.

10. The Plan Year. The Plan shall operate on a fiscal year beginning on the
first day of January in each year and ending on the 31st day of December. This
fiscal year is referred to herein as the "Plan Year."

11. Plan Quarters. The Plan Year shall be divided into four Plan quarters ending
March 31, June 30, September 30 and December 31. Each such quarter is referred
to herein as a "Plan Quarter." Notwithstanding the foregoing, with respect to
participants whose employment is transferred from the controlled group that
includes the Company to the controlled group that includes Actavis Group hf. on
December 16, 2005, the last day of the Plan Quarter shall mean December 16, 2005
rather than December 31, 2005.

12. Allocation of Participant and Company Contributions. The Benefits Committee
will establish a "cash account" and a "Share account" for each participant under
the Plan for bookkeeping purposes. As soon as practicable on or after the last
day of each Plan Quarter, but in no case later than the fifteenth day of the
month immediately following the end of the Plan Quarter, the Benefits Committee
will credit each participant's cash account with such participant's payroll
deductions during the Plan Quarter ("Credited Payroll Deductions"), and will pay
and allocate the Company Contributions applicable to such participant. The date
of crediting of such Credited Payroll Deductions and Company Contributions is
referred to herein as the "Deduction Crediting Date".

The Benefits Committee will allocate Company Contributions to each participant's
cash account in an amount equal to 50% of each participant's Credited Payroll
Deductions; provided, however, that Company Voluntary Contributions may be
allocated among participants' accounts in any manner the Company may choose. The
Company shall not be required to pay or accrue interest on payroll deductions,
the cash balances in participants' cash accounts or on the value of
participants' Share accounts.

Benefits or rights which any person may expect to receive (contingently or
otherwise) under the Plan may not be assigned or pledged.

13. Share Purchases. The Benefits Committee shall determine before the end of
each Plan Quarter the number of Shares to be purchased for the benefit of
participants, and whether such Shares shall be purchased on the open market, by
private purchase or from the Company. The Benefits Committee shall then promptly
notify its agent, if any, of this determination. The Benefits Committee will use
the entire balance of funds in participants' cash accounts to purchase the
Shares to be allocated to participants' accounts within the first 15 working
days following the end of each Plan Quarter. Shares to be purchased from the
Company pursuant to the Plan shall be made available from currently or
subsequently authorized and unissued Shares or Shares authorized, issued and
owned now or hereafter by the Company. In the event of a purchase by the
Benefits Committee (or its agent) on the open market, the cost per Share to
participants will be determined by the actual average price per Share paid for
the Shares by the Benefits Committee (or its agent). In the event of a private
purchase or purchases by the Benefits Committee (or its agent), the cost per
Share to participants shall be equal to the average closing market price on the
New York Stock Exchange per Share on the dates such Shares were actually
purchased. In the event of a purchase from the Company by the Benefits Committee
(or its agent), the cost per Share to participants shall be equal to the average
closing market price on the New York Stock Exchange per Share during such Plan
Quarter. Notwithstanding the foregoing, the Benefits Committee will use the
contributions made by participants' of the Company's Active Pharmaceutical
Ingredients business to purchase the Shares to be allocated to such
participants' accounts within the first 15 working days following the end of
first calendar quarter of 2008.

14. Allocation of Shares. As soon as practicable after all necessary Shares have
been purchased by the Benefits Committee (or its agent) for the benefit of
participants, the Benefits Committee will allocate such Shares to participants'
Share accounts (the date of such allocation to be referred to as the "Share
Allocation Date") in the following manner:

(a) The Company will determine the average cost per Share to participants of all
Shares purchased;

(b) The Company will then allocate whole Shares and fractional Shares to the
Share accounts of the individual participants to the extent of the balances in
their respective cash accounts. The cash accounts will be charged with the cost
to participants of all Shares so allocated. No cash balances will remain in the
participants' cash accounts immediately after each Share Allocation Date;

(c) Until certificates are issued, no person shall have any right to sell,
assign, mortgage, pledge, hypothecate or otherwise encumber any of the Shares
allocated to a participant's Share account, except as permitted under Section 15
by satisfying the specific administrative procedures directing the Share
Administrative Agent to sell Shares directly from the participant's Share
account.

15. Issuance, Transfer or Sale of Share Certificates. Share certificates for the
number of whole Shares in each participant's Share account may be issued to such
participant or his brokerage account in paper form or electronically. Share
certificates shall be issued only upon receipt by the Share Administrative
Agent, (who shall be selected from time to time in the discretion of the
Benefits Committee), of a participant's request indicating the number of Shares
(up to a maximum of the number of whole Shares in the participant's Share
account) for which the participant wishes to receive certificates. Such request
shall be made on a form or in such other manner as prescribed by the Benefits
Committee. Share certificates shall be issued to the participant or his
brokerage account as soon as practicable after such request is properly made. If
a participant requests the withdrawal of all whole Shares in his account, the
whole number of Shares will be distributed to him in the form of Share
certificates and, if requested, the remaining fractional Shares will be
distributed to him in cash.

A participant may sell any or all of his Shares by providing a request (made in
accordance with administrative procedures adopted by the Benefits Committee) to
the Share Administrative Agent. The participant's Shares will be sold as soon as
administratively practicable after such request is received by the Share
Administrative Agent and the participant will receive the net proceeds of the
sale of the Shares in the form of a local currency check (no US check fee and a
foreign check fee of $35.00) or a wire transfer (for non-US participants, a fee
of $35.00 and for US participants, a fee of $25.00) shortly thereafter. As of
January 1, 2008, net proceeds equals the gross proceeds from the actual sale of
Shares less a processing fee of US $17.00 and a commission of 12 cents ($0.12)
per Share sold -- the term "net proceeds" is subject to modification by the
Benefits Committee, in its sole discretion.

The Benefits Committee, in its discretion, may impose additional restrictions on
the issuance, transfer or sale of Shares, provided that (i) participants are
provided with notice in advance of the effective date of any such restrictions,
(ii) such restrictions would only apply to Shares which participants purchase
after the effective date of such restrictions and (iii) such restrictions are
administered in a nondiscriminatory and uniform manner.

A participant may elect in writing or in such other manner as prescribed by the
Benefits Committee on a form prescribed by and filed with the Benefits Committee
(or its agent) to have such Share certificates issued to both such participant
and a designated individual, in joint tenancy with right of survivorship or in
tenancy in common. A joint ownership election will be effective with respect to
the date that such Share certificates are issued. Such joint ownership election
will remain in effect for Share certificates issued to such participant on or
before the earlier to occur of (i) the participant's death or (ii) the date
which is 31 days after the participant files a proper written revocation of such
election with the Benefits Committee (or its agent). A participant who revokes a
joint ownership election may not make another joint ownership election during
the 12 month period following the date the written revocation was received by
the Benefits Committee (or its agent).

Notwithstanding the foregoing provisions of this Section or any other provisions
contained in this Plan, no Share certificates will be issued, transferred or
sold on behalf of any participant who is an "Officer" of the Company, as such
term is defined in Rule 16a-l(f) promulgated under the Securities Exchange Act
of 1934, as amended, until six months after such Shares have been purchased for
the account of the participant.

16. Expenses. The Company or the Covered Entity will bear the costs associated
with administering the Plan and purchasing Shares, including any brokers' fees,
commissions, postage or transfer taxes. No expenses attributable to a
participant's sale or transfer of Shares, however, will be borne by the Company
or the Covered Entity.

17. Cash Dividends and Share Distributions.

(a) Cash Dividends. Cash dividends attributable to Shares allocated to
participants' Share accounts as of the record date for which such cash dividends
are declared will be credited to participants' Share accounts as of the dividend
payment date and applied to Share purchases and allocations on such date in
accordance with the methods set forth in Sections 13 and 14 hereof.

(b) Share Distributions and Share Splits. Share distributions and Share splits
attributable to Shares allocated to participants' Share accounts as of the Share
distribution record date or the Share split effective date will be credited
directly to participants' Share accounts as of the record date and the effective
date, respectively, of such Share distributions and such Share splits.

(c) Share Rights and Warrants. The Company may, from time to time, in the
exercise of its sole discretion, declare Share rights or warrants with respect
to Shares. Following and as of the record date for determining those
shareholders of record entitled to receive Share rights or warrants with respect
to their Shares, the Company shall issue, and the Benefits Committee shall
allocate, such Share rights and/or warrants directly to the appropriate
participants as though the Shares allocated to the account of each such
participant were held of record by such participant. Certificates representing
such Share rights or warrants, if any such certificates have been authorized by
the Board of Directors of the Company, may be issued to participants pursuant to
the procedures set forth in Section 15 of this Plan.

(d) Changes in Common Stock. In the event of a reorganization, recapitalization,
stock split, merger, consolidation or other event causing an increase or change
in the Shares, the Benefits Committee shall take appropriate changes in the
number and type of Shares that at the time of such event remain available for
purchase under the Plan.

18. Voting Rights. Holders of Shares have the right to vote on matters affecting
the Company. If one of these matters is submitted to the stockholders for a
vote, then following the record date for any stockholder meeting at which such
vote is to occur, the Benefits Committee shall advise the Company of the number
of participants for whom Shares are held in Share accounts on such record date,
and the Company shall furnish the Benefits Committee (or its agent) with
sufficient sets of its proxy soliciting materials to deliver one set to each
such participant. The Benefits Committee shall thereupon forward one set to each
participant for whom allocated Shares are being held and request voting
instructions. Upon receipt of voting instructions, the Benefits Committee shall
vote the Shares as instructed. The Benefits Committee shall not vote any Share
allocated to a participant's Share account unless voting instructions have been
received from the participant.

19. Records and Reports to Participants. The Benefits Committee shall cause to
be maintained true and accurate books of account, and a record of all
transactions under the Plan, and such accounts, books and records relating
thereto shall be open to inspection and audit by such person or persons
designated by the Company. At least annually, but in all cases on or before
March 31 of each year, the Benefits Committee shall file with the Treasurer of
the Company a written report setting forth all receipts and disbursements and
other transactions effected on behalf of the Plan during the last preceding Plan
Year, including a description of all Shares purchased together with the cost of
all such Shares. Such report shall also disclose any liabilities of the Plan and
shall show, as of the close of the Plan Year, the value of each active cash
account and Share account of each participant together with the record of Share
certificates delivered to each of the participants during such Plan Year. The
Benefits Committee shall have the right to maintain one or more bank accounts
for funds contributed to the Plan, and to make deposits in and withdrawals
therefrom in connection with its administration of the Plan.

An annual report shall be rendered to each participant in the Plan annually
within 90 days after the close of the Plan Year, showing for the Plan Year just
ended:

(a) the amounts of employee payroll deductions made for such participant;

(b) the amounts of Company Contributions made for such participant;

(c) the amounts of any Company Voluntary Contributions allocated to such
participant's account;

(d) the amounts of cash dividends credited to such participant's cash account;

(e) the number of Shares acquired for such participant's Share account
(including the amounts of Share distributions or Share splits so allocated or
credited);

(f) the cost to the participant per Share of Shares purchased for such
participant;

(g) the number of Shares, if any, for which certificates were delivered to such
participant; and

(h) the beginning and ending balances in the participant's Share and cash
accounts.

20. Termination of Employment. Settlement of the accounts of participants whose
employment has terminated shall be made as soon as possible following the date
on which termination of employment occurred. As promptly as practicable after
the date on which termination of employment occurred, the Benefits Committee
will deliver to such former participant (or such former participant's brokerage
account, if elected by such participant on a timely basis) a certificate for the
number of whole Shares allocated to such participant's Share account and not
previously distributed, together with a check for (i) any remaining cash balance
and (ii) the value of any fractional Shares allocated to such participant's
Share account. Alternatively, the terminated participant may elect on a timely
basis to have the Share Administrative Agent sell the Shares in order to receive
the net proceeds in lieu of the Shares.

In the event of a participant's death, settlement will be made to the
participant's designated beneficiary, if any. If no beneficiary has been
designated, or if such beneficiary does not survive the participant, settlement
will be made to the participant's duly appointed legal representative after the
satisfaction of any applicable legal requirements. If a participant has been
married for at least one year at the time of his death, his spouse must consent
(or have consented) in writing for any nonspousal beneficiary designation to be
effective.

21. Amendment and Termination of the Plan. The Company, acting through its Board
of Directors, reserves the right to amend the Plan at any time, provided, that
no such amendment shall affect any participant's right to a benefit of
contributions made by such participant and by the Company prior to the date of
the amendment.

Notwithstanding the foregoing, the Board of Directors has delegated to the
Benefits Committee the authority to adopt administrative amendments to the Plan,
provided, that such amendments do not involve a change in the costs or liability
of the Company or alter the benefits payable thereunder. The Board of Directors
has delegated to the Compensation Committee the authority to adopt all other
amendments to the Plan, provided, that such amendments do not significantly
increase or decrease benefit amounts, or are required to be adopted by the Board
of Directors under the Code or the regulations thereunder. The Board of
Directors retains the authority to adopt amendments to the Plan that
significantly increase or decrease benefit amounts, or are required to be
adopted by the Board of Directors under the Code or regulations thereunder.

The Company, acting through its Board of Directors, may terminate the Plan at
the end of any Plan Quarter.

In the event of termination of the Plan, the Benefits Committee will make an
allocation of Shares to the Share accounts of the participants in the usual
manner. As soon as practicable, the Benefits Committee will distribute to or on
behalf of each participant the number of whole Shares held in such participant's
Share account plus an amount of cash equal to the balance in such participant's
cash account and the value of any fractional Shares allocated to such
participant's Share account.

22. Limitation on Sale of Shares. No Shares will be sold under the Plan to any
employee residing or employed in any jurisdiction where the sale of such Shares
is not permitted under the applicable laws.

23. Amendments to Effect Registration. The Benefits Committee is authorized upon
advice of counsel to make such amendments to the Plan as may be necessary or
desirable to facilitate obtaining an effective registration statement with the
Securities and Exchange Commission under the Securities Act of 1933 and covering
Shares issued pursuant hereto.

 

 

 

 

 

 

 

 